Case 1:18-cr-20989-RKA Document 97 Entered on FLSD Docket 06/27/2019 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

- CASE NO. 18-20989-CR-RKA

UNITED STATES OF AMERICA

 

v.
EDGAR TORRES,
Defendant.
/
FACTUAL PROFFER

Defendant, Edgar Torres (hereinafter referred to as “defendant” or “Torres”), his counsel,

and the United States agree that, had this case proceeded to trial, the United States would have

"proven beyond a reasonable doubt, the following facts pertaining to a violation of Title 18, United
States Code, Section 1349, which occurred in the Southern District of Florida: -

1, Torres was the president and registered agent of Le Mare Transport, Inc. (“Le
Mare”). Le Mare’s principal address was in Medley, Florida. Torres also was the president and
registered agent of T/Y Int’], Inc. (“T/Y Int’!’’), whose principal address was in Branford, Florida.

2. From at least March 2013 through December 2018, Torres conspired with Raoul
Doekhie (“Doekhie”), Johnny Grobman (“Grobman”), Sherida Nabi (“Nabi”), and others to
engage in a scheme to defraud the Victim Company, a manufacturer of infant formula. The
purpose of the conspiracy was for Torres and his co-conspirators to unjustly enrich themselves by
obtaining infant formula at deeply discounted prices from the Victim Company by falsely and
fraudulently informing it that the infant formula was for distribution and use in Suriname, when,
in fact, the defendants intended to, and did, sell the infant formula at a substantial profit and for

their own enrichment to wholesalers, distributors, and others in the United States.
Case 1:18-cr-20989-RKA Document 97 Entered on FLSD Docket 06/27/2019 Page 2 of 3.

3. Torres assisted in the diversion of infant formula purchased from the Victim
Company in several ways. At times, Torres would facilitate the shipment of the infant formula to
Suriname, only so that it would then be shipped back to the United States. After the infant formula
was returned from Suriname, Torres would receive the infant formula at his warehouse in Medley,
Florida, at which point it would be picked up by Grobman or another distributor for distribution in
the United States.

4, At other times, Torres would break open the seals on the victim company’s shipping
‘containers holding infant formula and replace nearly all of the infant formula with sheetrock or
joint compound to match the weight of the infant formula on the export documentation provided
to the Victim Company. Thus, when the shipping containers were weighed at the port prior to
being exported, the weight of the containers would match the number contained in the export
documentation. The export documentation also would falsely state that only infant formula was

’ loaded onto the shipping containers for export to Suriname.

5. The diverted formula would then be picked up by Grobman or another distributor
for distribution in the United States. Torres himself re-sold some of the diverted infant formula to
distributors in the United States for a substantial profit. Pursuant to a profit-sharing agreement,
Torres would split his profits with Nabi and Doekhie.

6. Torres and his co-conspirators effectuated their fraudulent scheme through the use

. of interstate and foreign wires, specifically, through interstate and foreign wire transfers and e-
mail communications. Torres used personal bank accounts in his name and corporate bank
accounts for Le Mare and T/Y Int’! at various banks in Miami-Dade County and elsewhere, in

which he deposited money from:this scheme and from which he transferred money from this
Case 1:18-cr-20989-RKA Document 97 Entered on FLSD Docket 06/27/2019 Page 3 of 3

scheme to his co-conspirators. Additionally, during the course of the conspiracy, Torres, from
Miami-Dade County, Florida, regularly would e-mail Nabi and Doekhie,, who were outside the
United States. For example, in an e-mail dated February 15, 2017, Torres, who was in Miami-
Dade County, Florida, emailed Nabi and Doekhie, who were outside the United States, pictures of
shipping containers loaded with sheetrock and a small amount of infant formula, as well as loading
guides detailing the sheetrock and infant formula loaded into the containers.

7. The defendant knew at the time he engaged in the scheme that his conduct was
wrong and unlawful.

These are not the only facts known to the United States in this matter. However, the patties
stipulate that these facts prove the charged offense beyond a reasonable doubt and the forfeiture

allegations by a preponderance of the evidence.

ARIANA FAJARDO ORSHAN

   

SHANNON SHAW

ASSISTANT UNITED STATES ATTORNEY
. 2 fe : , Bre
Date: enw. 2 LO G By

ATTORNEY FOR THE DEFENDANT

one: Wwe 24 1019 vy 60K.

EDGWR TORRES
DEFENDANT
